 DOCTORS OSTEOPATHIC HOSPITALDoctors Osteopathic Hospital and American Feder-ation of State, County and Municipal Employees,District Council 85, AFL-CIO. Case 6-CA-9148May 23, 1979DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, AND TRUESDALEUpon a charge filed on April 7, 1976, by AmericanFederation of State, County and Municipal Employ-ees, District Council 85, AFL-CIO, herein called theUnion, and duly served on Doctors Osteopathic Hos-pital, herein called Respondent, the General Counselof the National Labor Relations Board, by the Re-gional Director for Region 6, issued a complaint andnotice of hearing on August 31, 1978, against Re-spondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge,complaint, and notice of hearing before an adminis-trative law judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, the com-plaint alleges, in substance, that on January 17, 1974,following an election conducted in accordance withthe procedures of the Pennsylvania Labor RelationsBoard (herein called PLRB), the Union was duly cer-tified as the exclusive collective-bargaining represent-ative of Respondent's employees in the unit foundappropriate; and that, commencing on or about Au-gust 25, 1974, and at all times thereafter, includingApril 5, 1976, December 28, 1977, and July 21, 1978,Respondent has refused and continues to date to re-fuse to bargain collectively with the Union as the ex-clusive bargaining representative, although the Unionhas requested and is requesting it to do so. On Sep-tember 29, 1978, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On November 16, 1978, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on November 29,1978, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent there-after filed an opposition to General Counsel's Motionfor Summary Judgment and a Cross-Motion for Sum-mary Judgment. Charging Party filed a memorandumin support of General Counsel's motion, and GeneralCounsel filed a response to Respondent's Cross-Mo-tion for Summary Judgment and opposition to Gen-eral Counsel's motion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on General Counsel's Motion for SummaryJudgment and Respondent's Cross-Motion forSummary JudgmentIn its Cross-Motion for Summary Judgment andstatement in opposition to General Counsel's Motionfor Summary Judgment, Respondent argues, for rea-sons noted below, that the Board should not extendcomity to the certification of the Union issued by thePLRB but should instead grant Respondent's Cross-Motion for Summary Judgment. On the other hand,the General Counsel argues that the Board shouldextend comity to the certification issued by the PLRBand grant his summary judgment request since mat-ters relating to the election have been previously re-solved by the PLRB, and the PLRB's resolution ofthese matters, through application of its own electionprocedures, comports with due process and effectu-ates the policies of the Act.A careful review of the record reveals the follow-ing:The Union petitioned the PLRB for an election onFebruary 28, 1973, in a unit of all professional andnonprofessional employees at the hospital. On March26 and 27, 1973, the PLRB conducted a hearing onthe Union's petition. As found by the PLRB in itsorder and notice of election, which issued on May 29,1973, the parties stipulated that a hospitalwide unitcomprised of all professional and nonprofessional em-ployees was appropriate for purposes of collectivebargaining. However, the supervisory status of eighthead nurses was disputed. The PLRB found them tobe supervisors, ineligible to vote, and directed that asecret-ballot representation election be held on June13, 1973, with professional employees in the unitbeing given an opportunity to vote on whether theywished to be included in a unit with nonprofessionals.At the secret-ballot election on June 13 a majorityof the professionals chose to be included in the unitwith nonprofessionals. Counting the ballots of boththe professionals and nonprofessionals, there were125 votes for the Union, 100 votes for no representa-tion, and 36 challenged ballots, a sufficient number toaffect the result.On July 21, 1973, the PLRB held a hearing to de-termine the validity of the challenged ballots. Follow-ing the hearing, the PLRB issued a Nisi Order of Cer-tification on October 18, 1973, in which it found that242 NLRB No. 65447 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtwo of the challenged voters were eligible and thateight were not eligible to vote. The PLRB also foundthat the 26 remaining challenged voters were not eli-gible since they were not on the eligibility list and, onthe basis of this finding, certified the Union as theexclusive bargaining representative of the employeesin the unit previously described.In the meantime on June 19, 1973, in accordancewith PLRB procedures, Respondent also had filed un-fair labor practice charges against the Union and ob-jections to the election.' Respondent alleged sevenspecific unfair labor practices and three specific ob-jections, later reduced to three unfair labor practicecharges and two objections. The PLRB conducted ahearing on these charges and objections on August 14and 15, 1973. Thereafter, in its Nisi Order of Dis-missal, issued on October 18, 1973 (the same date asits Nisi Order of Certification), the PLRB found thatRespondent had failed to substantiate the unfair la-bor practice charges and objections, and that theyshould be dismissed. Respondent thereafter filed ex-ceptions to the dismissal of its charges and objections.On November 20, 1973, oral argument was heard bythe PLRB, and on January 17, 1974, a final orderdismissing the exceptions issued.Respondent thereafter appealed the final order tothe Pennsylvania Court of Common Pleas for ErieCounty. The Court of Common Pleas upheld thePLRB's decision and dismissed the appeal. Respon-dent then appealed to the Commonwealth Court ofPennsylvania.2On November 17, 1977, the common-wealth court issued an Order dismissing the appeal asmoot. And, on June 23, 1978, the Supreme Court ofPennsylvania (Western District) denied Respondent'sappeal of the commonwealth court's decision.In addition to the above, we take further note thatin letters dated October 26, 1973; January 22, Octo-ber 10, and December 16, 1974; March 18, 1976; De-cember 9, 1977; and July 6, 1978, the Union re-quested Respondent to bargain with it in the unitfound appropriate, but in letters dated November 15,1973; April 15, 1976; December 28, 1977; and July21, 1978; Respondent refused these requests.3In re-' Under PLRB procedure complaints about alleged preelection miscon-duct are denominated "unfair labor practices," while complaints pertainingdirectly to the conduct of the election itself are denominated "objections."2 On November 20, 1975, the commonwealth court issued an opinion dis-missing the appeal as untimely filed. Respondent appealed this dismissal tothe Pennsylvania Supreme Court which, on July 8, 1977, reversed the com-monwealth court's decision that the appeal was untimely and remanded thecase for reconsideration of the merits of the initial appeal.In its answer to the complaint, Respondent generally denied the allega-tions of the complaint relating to the various PLRB and Pennsylvania courtproceedings noted above and also generally denied the complaint allegationsrespecting the various requests to bargain and the refusals. Respondent,however, has not disputed the authenticity and the receipt of the attach-ments to the General Counsel's Motion for Summary Judgment which estab-sponse to certain of these refusals to bargain, theUnion, on April 7, 1976, filed an unfair labor practicecharge with the Board, alleging that Respondent's re-fusal to bargain was in violation of Section 8(a)(5)and (I) of the Act.4On May 26, 1976, the RegionalDirector for Region 6 notified the parties that actionon the Union's charge was being deferred until theconclusion of the PLRB proceedings before the Penn-sylvania courts. Upon the conclusion of those pro-ceedings, the Regional Director, on August 31, 1978,issued the instant complaint.After careful consideration and review of the rec-ord and of the arguments of the respective parties, wehave decided to accord comity to the PLRB certifica-tion, and, therefore, to grant the General Counsel'sMotion for Summary Judgment and to deny Respon-dent's Cross-Motion for Summary Judgment. Underour prior decisions, we will accord comity to a statecertification where "the state proceedings reflect thetrue desires of the affected employees, election irregu-larities are not involved, and there has been no sub-stantial deviation from due process requirements."'We find that the PLRB certification has met thesestandards in the instant case.At the outset, we note that in this case while Re-spondent denied the appropriateness of the bargain-ing unit in its answer to the complaint, it has notraised the issue in its response to the Motion for Sum-mary Judgment. In any event, we accord comity tothe PLRB's unit determination.6lish the fact of these state proceedings and the various requests and refusalsto bargain. We have taken official notice of the state proceedings. DuquesneElectric and Manufacturing Company, 212 NLRB 142 (1974). We note alsothe various requests and refusals to bargain. Otis Hospiral, Inc., 226 NLRB1383 (1976).' on August 25, 1974, Public Law 93-360, 88 Stat. 395., had become effec-tive and had expanded the coverage of the National Labor Relations Act toinclude nonprofit health care institutions.5Allegheny General Hospital, 230 NLRB 954, 955 (1977). Member Penellodissented in Allegheny General Hospital and refused to grant comity to thePLRB certification of a unit composed of the employer's maintenance de-partment employees, inasmuch as he did not believe such a unit was appro-pnate for collective bargaining. Here, however, he joins his colleagues inextending comity because, unlike Allegheny, the appropriateness of thePLRB certified unit is not disputed.6 Respondent stipulated at the initial PLRB hearing that the unit wasappropriate. In the election professionals were given an opportunity to voteon their unit placement and a majority voted for inclusion with nonprofes-sionals. Under these circumstances, we find that the unit, which includes allof Respondent's employees is an appropriate unit for the purposes of collec-tive bargaining in the health care industry. The unit is:All full-time and part-time professional and nonprofessional employees,excluding confidential, supervisory, first-level supervisory, managementlevel employees and guards as defined in the Act.In extending comity to the PLRB's unit determination. we are aware ofthe Third Circuit's decision denying enforcement of our accordance of com-ity to a PLRB certification in Memorial Hospital of Roxborough, 220 NLRB402 (1975) (Member Penello dissenting), enforcement denied 545 F.2d 351(3d Cir. 1976), supplemental decision 231 NLRB 419 (1977). We find Rox-borough inapposite to the instant case, however, since there the appropriateunit was at issue before the PLRB, while in this case it was not: the unit ispresumptively appropriate under the Act; and the unit placement of profes-sionals satisfies the first proviso to Sec. 9(b) of the Act.448 DOCTORS OSTEOPATHIC HOSPITALIn its Cross-Motion for Summary Judgment, Re-spondent asserts the following contentions in supportof its position:(1) The Employer was denied due process inthat it was constrained by Pennsylvania lawfrom taking any disciplinary action against ac-tive and vocal prounion solicitation by its super-visors, and therefore the Board cannot extendcomity to the PLRB's certification.(2) Recognition of the PLRB certificationwould represent a substantial deviation from theBoard's due process requirements since the par-ties did not enter into a final and binding agree-ment as to voter eligibility and the PLRB did notmake an independent determination with respectto the eligibility date.(3) The Board cannot extend comity to thePLRB's certification since the Pennsylvaniacourts have ruled that the State Board did nothave jurisdiction over the Employer, therebyrendering the certification null and void.With respect to the first contention, the recordshows:The PLRB found that two head nurses who werefirst-level supervisors had campaigned in support ofthe Union for a time immediately preceding the elec-tion. After detailing particular incidents of campaign-ing, however, the PLRB concluded that the cam-paigning did not warrant setting aside the electionsince the campaign statements were neither threaten-ing nor coercive. The PLRB also concluded that therewas no evidence that the supervisors had been actingas agents of the Union, a factor significant underPLRB law, since first-level supervisors may organizeseparately and are not considered agents of the Em-ployer.'We find that the standard used by the PLRB-withits general prohibition of supervisory campaigningwhich is either threatening or coercive-accords withdue process and insures that the election reflected thetrue wishes of the employees. Moreover, like thePLRB, where supervisory conduct is not threateningor coercive, the NLRB will not automatically setaside an election because supervisors participated inthe union campaign.8' The PLRB also noted that Respondent could have stopped the cam-paigning simply by telling the supervisors to stop. Respondent, however,argues that it could not do so since these low-level supervisors had the rightto unionize. While this is so, low-level supervisors, under Pennsylvania law,may organize only in supervisory units. Thus, while the two supervisors werefree to campaign among other low-level supervisors. Respondent was notrequired to permit them to campaign for a union for the rank and file.I See, e.g.. Rocky Mountain Bank Note Company, 230 NLRB 922 (1977);Garo Aircraft Corporation, 220 NLRB 187 (1975)With respect to the second argument which Re-spondent raises, the record shows that in its Nisi Or-der of Certification the PLRB stated that "twenty-six(26) of the thirty-six (36) ballots that were challengedwere cast by employees who were not on the list ofeligible voters issued by the Board with its Order andNotice of Election ...." Respondent argues that thePLRB erred when it also stated that there was a"meeting of the minds" involving voting matters, andthat the eligibility list was "apparently agreed to atthe hearing." Respondent further argues that PLRB'suse of a census data sheet as the allegedly agreed-toeligibility list effectively precluded the PLRB from it-self determining a specified cutoff date for eligibility.It is not completely clear from Respondent's briefin support of its cross-motion whether Respondent iscontending here that the PLRB erred in its basis forexcluding the 26 employees because, in fact, therewas no eligibility list agreed to or whether the a-greed-to list was defective in the absence of a further"written and signed" agreement to the effect that theeligibility list was final and binding. In either event,we reject Respondent's argument, since assuming, ar-guendo, that there was no list agreed to or that the listwas defective, the cutoff date for eligibility would ap-parently have been, by state statute, the filing date ofthe petition; i.e., February 23, 1973. The 26 employ-ees who were excluded by the PLRB as not on theeligibility list were all hired after the date the petitionwas filed and, accordingly, were also ineligible on thatbasis.Respondent's argument on this point essentiallyraises the question whether the Board may recognizethe PLRB certification where the PLRB used an eligi-bility date different from that normally used by theBoard. The answer to that question in this proceedingis in the affirmative. Thus, we find nothing in thePLRB procedure for determining eligibility which isincompatible with either due-process requirements orthe assuring that the election reflected the true wishesof the employees. We have repeatedly held that minorvariations from our election procedures will not pre-vent us from recognizing state certifications.9It isonly where the state agency's procedure is clearl) re-pugnant to the Act that we will refuse comity.1°In accord with these considerations, we note firstthat nothing in the Act specifies the date for eligibilityto vote in a representation election. It is true thatunder Board procedure the eligibility cutoff date isnormally the payroll period ending immediately be-fore the date of the direction of election. This cutoffdate is a matter of administrative discretion, however.It is not dictated by considerations of due process. Infact, as Respondent recognizes, the Board in certain9See, e.g., West Indian Co., Ltd. 129 NLRB 1203 (1961).io Brookhaven Memorial Hospital, 214 NLRB 1010 (1974).449 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcircumstances allows the parties to agree to a differ-ent eligibility date and to litigate the date at the hear-ing." The cutoff date used by the PLRB is compatiblewith due process and with assuring that the electionaccurately reflected the true desires of the employees.Similarly, it is not necessary for purposes of dueprocess or in order to assume a fair election that anyagreed-to eligibility list be signed by the parties.While such a procedure may substantially eliminatefuture litigation on eligibility questions, and thereforemay be administratively desirable, the alternativemethod used by the PLRB-a hearing and appeal tothe PLRB of eligibility questions-is sufficient to as-sure that the eligibility list includes the eligible voters.Accordingly, we find that the PLRB disposition onthis issue satisfied due process and was consistentwith assuring an election which would accurately re-flect the true desires of the employees.Finally, Respondent argues that the PennsylvaniaCommonwealth Court's dismissal of its appeal asmoot, on the basis of In re Employees of BrownsvilleGeneral Hospital,'2was a finding that the PLRB didnot have jurisdiction over it during the time period inquestion. General Counsel, on the other hand, arguesthat both here and in Brownsville the finding of moot-ness was a recognition by the Pennsylvania court thatexclusive jurisdiction over hospitals like Respondent,as of August 25, 1974, rested with the NLRB.'3Weagree with the General Counsel. The finding of moot-ness, as a legal doctrine, goes to the question of theexistence of a present controversy, not to the questionof the PLRB's jurisdiction. Thus, mootness arises"when a determination is sought on a matter which,when rendered, cannot have any practical effect onthe existing controversy."'4 While the Pennsylvaniacourt obviously could have rendered an opinion onwhether the PLRB had jurisdiction over Respondent,that decision would have been, in the court's view,superfluous, since jurisdiction was now vested in theNLRB.' The court did not, however, question thePLRB'sjurisdiction over Respondent as of the time ofthe election and certification. Indeed, the partiesstipulated to the PLRB's jurisdiction at the hearing.Accordingly, we conclude that the PLRB certificationis not void for want of jurisdiction at the time of itsissuance.As an alternative to its Cross-Motion for SummaryJudgment, Respondent argues that it is entitled to anevidentiary hearing to prove that: (I) prounion solici-1l NLRB Casehandling Manual, Part Two, Representation Proceedings,sec. # 11230 (1975).2 464 Pa. 151, 346 A.2d 260 (1975).13 See fn. 4, supra.14 Leonhart v. McCormick. 395 FSupp. 1073 (W.[).Pa., 1975).a1 See also Allegheny General Hospital, 230 NL.RB at 954, where the Boardrejected that respondent's reliance on Brownsville for a similar argument.tation by its supervisors coerced employees in the ex-ercise of their rights; (2) no agreement was reachedbetween the parties on voting eligibility; (3) thePLRB did not have jurisdiction over Respondent;and (4) PLRB agents' "fraternization" with unionrepresentatives, which was observed by employeeswho had not yet voted, had a detrimental effect onthe election.It is axiomatic that parties do not have an absoluteright to a hearing in a proceeding such as the instantone. It is only when the moving party presents a pri-ma facie showing of substantial and material issueswhich would warrant setting aside the election that itis entitled to an evidentiary hearing. It is clear thatabsent arbitrary action this qualified right to a hear-ing satisfies the constitutional requirements of dueprocess.'6Applying these standards, it is clear thatRespondent is not entitled to a hearing in this pro-ceeding.We note with respect to its contentions regardingthe first three issues listed supra, and its entitlement toa hearing on these issues, that Respondent argues thatcertain "material facts" are not now before the Boardfor decision. Respondent does not indicate what thosefacts are. Respondent also argues that it has evidence,not previously known during the pendency of thePLRB proceedings, involving these issues. But Re-spondent has not supplied affidavits nor detailed thenature of this alleged newly discovered evidence. Re-spondent also claims that the PLRB decisions andorders attached to the General Counsel's Motion forSummary Judgment do not fully set forth the factsnecessary for the Board to consider certain of the is-sues before it presently. However, Respondent hasnot indicated how these documents are deficient andhow the transcripts of the PLRB proceedings, whichRespondent has offered to submit, will materially af-fect the proceeding here.With respect to the fourth issue on which Respon-dent seeks a hearing, i.e., the alleged fraternization ofPLRB agents with union representatives, the PLRBfound that one union representative and two PLRBagents were seen talking as the agents left the prem-ises during a break in voting. The three were observedspeaking together for a few minutes. They thenwalked down a ramp leading out of the hospitalwhere they separated and went their respective ways.The PLRB noted that there was no claim or hint ofwrongdoing on the part of any of the involved parties,and it rejected this incident as having a bearing oreffect on the election's outcome. Respondent arguesthat the PLRB failed to take account of the fact16 GT'E lxenkurt, Incorporated. 218 NLRB 929 (1975); Heavenl,y Valley SkiArea, a ('alofrnia Corporation, and Heaenly Ialley, a Partnership. 215NLR 734 (1974); Amalgamated lothing Workers oJ America l4'inmieldManu/lacuring ('omrpan. Inc. v. N L.R B. 424 F.2d 818 (D.C.Cir. 1970).450 DOCTORS OSTEOPATHIC HOSPITAL(noted in the transcript before the PLRB) that nonsu-pervisory employees who had not voted saw this inci-dent. It further argues that it has newly discoveredevidence involving other examples of similar fraterni-zation but has declined to elaborate such evidence tothe Board at this time.We conclude that Respondent must do more thanallege the omission of material facts or argue that itnow has evidence, not previously discovered, before itis entitled to a hearing. At a minimum, Respondentmust disclose at this stage of the proceeding the na-ture of the new evidence which it allegedly possessesso that the Board can intelligently evaluate whetherthat evidence warrants a hearing now. This Respon-dent has failed to do. We have already rejected asgrounds for granting Respondent's Cross-Motion forSummary Judgment the first three issues on which italternatively alleges that it is entitled to a hearing. Wenow further find that it is not entitled to a hearing onthose issues. With respect to the issue of PLRB agent"fraternization" on which it also seeks a hearing, wenow deny that request also and instead extend comityto the PLRB's resolution of that issue. It is manifestthat that resolution neither violated due process northe purposes of the Act.In sum, it is well settled that in the absence of new-ly discovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitled torelitigate issues which were or could have been liti-gated in a prior representation proceeding.'7All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent has not indi-cated the nature of certain alleged newly discoveredevidence which it has not stated was previously un-available, nor does it allege that any special circum-stances exist herein which would require the Board toreexamine the decision made in the representationproceeding. We therefore find that Respondent hasnot raised any issue which is properly litigable in thisunfair labor practice proceeding. Accordingly. wegrant the General Counsel's Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONI)ENTAt all times material herein, Respondent has been,and is now, a private nonprofit corporation engaged17See Pittsburgh Plate Glass Co. v. 1RB. 313 U.S 146. I62 (1941)Rules and Regulations of the Board, Secs. I02.67(t) and 102.69(c).in providing health services in Erie, Pennsylvania.During the past year Respondent, in the course andconduct of its business operations, performed servicesvalued in excess of $250,000. During the same period,Respondent purchased and received goods valued inexcess of $50,000 directly from firms located outsidethe Commonwealth of Pennsylvania.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.1. THE LABOR ORGANIZATION INV()LVEI)American Federation of State, County and Munici-pal Employees, District Council 85, AFL CIO, is alabor organization within the meaning of Section 2(5)of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All full-time and regular part-time professionaland nonprofessional employees, excluding confi-dential, supervisory, first-level supervisory, man-agement-level employees and guards as definedin the Act.2. The certificationOn June 13, 1973, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the PennsylvaniaLabor Relations Board, designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the employees insaid unit on January 17, 1974, and the Union contin-ues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about October 26, 1973. and atall times thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the employ-ees in the above-described unit. Commencing on orabout November 15, 1973, and in particular on and451 DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter August 25, 1974, and continuing at all timesthereafter to date, Respondent has refused, and con-tinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceOctober 7, 1975, i.e., 6 months before the filing of theinstant charge, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and () of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poultry Company, Inc., 136 NLRB785 (1962); Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5thCir. 1964), cert. denied 379 U.S. 817; Burnett Con-struction Company, 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Doctors Osteopathic Hospital is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. American Federation of State, County and Mu-nicipal Employees, District Council 85, AFL-CIO, isa labor organization within the meaning of Section2(5) of the Act.3. All full-time and regular part-time professionaland nonprofessional employees, excluding confiden-tial, supervisory, first-level supervisory, management-level employees and guards as defined in the Act,constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b)of the Act.4. Since January 17, 1974, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about October 7, 1975, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Doc-tors Osteopathic Hospital, Erie. Pennsylvania, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with American Federation ofState, County and Municipal Employees, DistrictCouncil 85, AFL-CIO, as the exclusive bargainingrepresentative of its employees in the following ap-propriate unit:All full-time and regular part-time professionaland nonprofessional employees, excluding confi-dential, supervisory, first-level supervisory, man-agement-level employees and guards as definedin the Act.452 DOCTORS OSTEOPATHIC HOSPITAL(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at Doctors Osteopathic Hospital copies ofthe attached notice marked "Appendix."' Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 6, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(c) Notify the Regional Director for Region 6, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.is In the event that this Order is enforced by a Judgment of a UnitedStates court of appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an order of the Na-tional Labor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL. LABOR REl.AIIONS BOARDAn Agenc, of the nited States GovernmentWI W1.1. NT refuse to bargain collectivelNconcerning rates of pay, wages, hours. and otherterms and conditions of employment withAmerican Federation of State, Count and Mu-nicipal Employees. District Council 85, AF.L-CIO, as the exclusive representative of the em-ployees in the bargaining unit described beloi.VW'F xV.il. Noi in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them hbySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay.wages, hours, and other terms and conditions ofemployment, and, if an understanding isreached. embody such understanding in a signedagreement. The bargaining unit is:All full-time and regular part-time professionaland nonprofessional employees, excluding confi-dentiali. supervisory, first-level supervisory. man-agement-level employees and guards as definedin the Act.DOCTORS OSrEOPA1HIIC HOSPITAI453